                   Case 4:06-cr-00302-BRW Document 83 Filed 05/11/20 Page 1 of 3

AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet l



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas
                                                                       )
             UNITED STATES OF AMERICA                                  ) JUDGMENT IN A CRIMINAL CASE
                                 v.                                    )   (For Revocation of Probation or Supervised Release)
                                                                       )
                       OWEN McMULLEN                                   )
                                                                       ) Case No. 4:06CR00302-01 BRW
                                                                       ) USM No. 24273-009                              FILED
                                                                       )                                         U.S. DISTRICT COURT
                                                                       )    KenDrell Collins                 EASIERN_DJS.IRLCJ ARKANSAS
THE DEFENDANT:                                                                                     Defendant's Attorney

!!6   admitted guilt to violation of condition(s)      Mand atory, 5t anda rd and Special of the tern1 of supervis·    f:lAY l
0     was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of gurll'-ME                     W
The defendant is adjudicated guilty of these violations:
                                                                                                         By:___,_--1.,P~,A-Jw..----

Violation Number               Nature of Violation                                                               Violation Ended
Mandatory                       Unlawful use and possession of a controlled substance.                           01/03/2020

Standard (7)                     Failure to refrain from excessive use of alcohol and not pur-                   01/03/2020
                                 chase, possess, use, distribute or administer any controlled

                                 susbtance, except as prescribed by a physician.

       The defendant is sentenced as provided in pages 2 through _ _3__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0     The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. Jf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4040                                                     05/08/2020

Defendant's Year of Birth:            1975

City and State of Defendant's Residence:

                                                                                      BILLY ROY WILSON, U.S. District Judge
                                                                                                    Name and Title of Judge



                                                                                                             Date
                   Case 4:06-cr-00302-BRW Document 83 Filed 05/11/20 Page 2 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page   -=2-   of   -~3~_
DEFENDANT: OWEN McMULLEN
CASE NUMBER: 4:06CR00302-01 BRW

                                                  ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
Standard (6)                   Failure to notify the probation officer ten days prior to any change in residen-   07/28/2018

                               ce or employment.

Standard (2)                   Failure to report to the probation officer and submit a truthful and complete      01/31/2020

                               written report within the first five days of each month.

Special                        Failure to participate, under the guidance and direction of the probation offi-    02/21/2020

                               cer in a substance abuse treatment program.
                   Case 4:06-cr-00302-BRW Document 83 Filed 05/11/20 Page 3 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                              Judgment - Page   -~3- of   3
DEFENDANT: OWEN McMULLEN
CASE NUMBER: 4:06CR00302-01 BRW


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
TIME SERVED with no term of Supevised Release to follow.




    •   The court makes the following recommendations to the Bureau of Prisons:




    •   The defendant is remanded to the custody of the United States Marshal.

    •   The defendant shall surrender to the United States Marshal for this district:
        •     at   _________ •                        a.m.      •    p.m.   on
        •     as notified by the United States Marshal.

    •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        •     before 2 p.m. on
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                   to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                           UNITED STATES MARSHAL



                                                                            By---------------------
                                                                                        DEPUTY UNITED STATES MARSHAL
